Opinion by
Walker, R. S., P. J.
§ 1097. Appeal from justice’s court; motion for new irial before. In an appeal from justice’s to county court, it is essential, to confer jurisdiction upon the county court, that a motion for new trial had been made and overruled in' the justice’s court. [Note. — This appeal was taken under the law as it existed prior to the adoption of the Revised Statutes [Acts 11th Leg. ch. 27, p. 18], which required, before an appeal could be taken, that a motion for a new trial should have been made. Since the adoption of the Revised Statutes, the failure to make a motion for a new trial in the justice’s court would not, it is believed, affect the validity of the appeal, as the statute does not now require it. [R. S. 1639. See, also, amendment to this article, Acts 18th Leg. p. 91.]
§ 1098. Jurisdiction; determination of. Every court of limited powers must determine its own jurisdiction in the first instance, but this does not preclude another court of general powers from making the same inquiry. [Lindsey v. Luckett, 20 Tex. 516.] But evidence aliunde the record cannot be considered by an appellate court in *619determining the question of the jurisdiction of the court a quo. [Chrisman v. Graham, 51 Tex. 454.]
May 14, 1881.
§ 1099. Jurisdiction; want of, ivhen noticed; where cov,rt a quo has none, appellate court has none. .The want of jurisdiction of the subject matter may be set up at any time. Waiver or consent as to the jurisdiction, where the court does not possess it, will not give it. [Horan v. Wahrenberger, 9 Tex. 313; Neil v. State, 43 Tex. 91; Fitzhugh v. Custer, 4 Tex. 391.] The court will act upon a question of jurisdiction at any time, whether raised on motion, or in any other way brought to its attention. [Evans v. Pigg, 28 Tex. 586.] And if the court a quo had no jurisdiction, the appellate court can acquire none. [9 Tex. 313; 3 Tex. 157; 6 Tex. 263; 4 Tex. 223.]
Reversed and dismissed.